Citation Nr: 1441703	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-47 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The appellant seeks recognition as a Veteran for purposes of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In December 2013, the appellant and his daughter testified at a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the claims folder.  Although the appellant originally requested a Board hearing, in a September 2013 Report of Contact and at the December 2013 DRO hearing, he withdrew his request for such a hearing. 

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and Guerilla Service, is included for VA benefits purposes.  The appellant submitted a claim for a one-time payment from the FVEC Fund, alleging that he was entitled to such payment due to his purported status as a veteran of the U.S. Armed Forces.  Specifically, he asserts that he had active military service from January 1943 to sometime in 1945 under the United States Armed Forces of the Far East (USAFFE) as a guerrilla.  See December 1946 Veteran affidavit; March 2009 claim.  

Despite the appellant's assertions, the AOJ determined that the appellant did not have the necessary qualifying service to be recognized as a veteran.  The basis of that denial was that the National Personnel Records Center (NPRC) indicated that the service department had no evidence that the appellant had service as a member of the Philippine Commonwealth Army, including the Recognized Guerillas, in the service of the United States Armed Forces.  

Although the Board regrets the additional delay, remand is necessary for the AOJ to seek verification of the appellant's service from the Department of the Army, instead of the NPRC.  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) recently held that absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) requires verification of service from the relevant service department, which would be the Department of the Army, as opposed to the NPRC.  Tagupa v. McDonald, No. 11-3575 (U.S. Vet. App. August 26, 2014).  The Court reasoned that although a Memorandum of Agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to NARA indefinitely, it was unclear whether the MOA assigns to NARA the authority to make administrative determinations verifying service, or assigns to NARA the duties to act simply as a reference librarian.  Id.  The Court stated that this ambiguity in the MOA precluded it from finding that the Department of the Army delegated its duty to make administrative determinations verifying service to NARA, or its agency, the NPRC.  Id.  As such, the Court remanded the appeal for VA to seek verification of service from the Department of the Army.  Id.  In the present case, the Board will do the same.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Department of the Army verify the appellant's alleged qualifying service as a guerilla from January 1943 to sometime in 1945 under the United States Armed Forces of the Far East.  The appellant says he served as a guerilla under U.S. command with the Lakeside Regiment, B Company, Markings Fil-American Troops.  

This remand is pursuant to the Court's recent holding in Tagupa v. McDonald, No. 11-3575 (U.S. Vet. App. August 26, 2014), in which the Court held that the plain meaning of 38 C.F.R. § 3.203(c) requires verification of service from the relevant service department, which would be the Department of the Army, as opposed to the NPRC.  

If these records are unavailable or do not exist, a negative reply to this effect is required from the Department of the Army.  

2.  Thereafter, consider all of the evidence of record and readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the appellant and any representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



